United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Auburn, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1636
Issued: January 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 20, 2008 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated April 21, 2008, which denied modification of a prior decision
dated October 23, 2007, terminating his compensation benefits. Pursuant to 2 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this appeal.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s medical
and wage-loss benefits.
FACTUAL HISTORY
Appellant, then a 55-year-old city carrier, filed a Form CA-2, occupational disease and
claim for compensation, dated September 29, 2004, alleging a degenerative right knee condition,
aggravated by 25 years of walking and carrying mail for the postal service.
By letter dated December 28, 2004, the Office accepted that appellant sustained an
aggravation of a preexisting knee condition. The accepted diagnosis was right knee strain.

However, the Office requested additional factual and medical evidence. Specifically, it asked
appellant to explain the activities he was performing on April 14, 2004 when he allegedly tripped
on a shoelace. The Office also requested medical opinion evidence concerning aggravation as
well as development and cause for the tear on the right knee.
By letter dated January 24, 2005, appellant stated that the injury of April 14, 2004 did not
occur while performing employment-related duties; rather it occurred while clearing brush at his
home. Additionally, he submitted the report of Dr. Benjamin A. Williams, a Board-certified
orthopedic surgeon, dated September 23, 2004, which concluded that the 2004 injury was a mild
injury and not the cause of the extensive damage to appellant’s knee. Rather, Dr. Williams
stated that the knee condition developed slowly over time and was “intricately related” to
appellant’s occupation.
Appellant also submitted another medical report from Dr. Thomas P. Dolkas, a
Board-certified general practitioner, dated January 15, 2005. After restating appellant’s medical
history, Dr. Dolkas noted finding extensive degenerative joint disease and Grade 4 articular
cartilage change over a significant portion of the medial compartment. He asserted that the
reason for appellant’s problem is “mostly occupation related.” Dr. Dolkas concluded that
appellant’s right knee extensive degenerative and traumatic change had developed slowly over
time and seemed intricately related to his occupation: carrying mail; walking great distances on
a repetitive basis; and often carrying extra weight. He concludes by restating the following: “In
my final opinion, his right knee problem is mainly caused by repetitive weight-bearing
occupation over the years.”
The Office submitted appellant’s claim for review by the district medical director. By
memorandum dated June 6, 2005, Dr. Leonard Simpson, medical consultant, concluded that the
principal etiology and cause of appellant’s subsequent degenerative knee condition was the knee
injury he incurred in 1979. Dr. Simpson reasoned that this injury produced underlying instability
of the knee, which after factoring in the passage of time with appellant performing normal
activities, be they employment related or otherwise, would produce degenerative changes over a
period of 20 years. Furthermore, he stated that the need for subsequent surgery, including but
not limited to a total knee replacement, was directly traceable to the injury in 1979, not the
cumulative effects of working as a postal worker for 25 years.
Appellant thereafter submitted the medical report of Dr. Kevin Hilton, a Board-certified
orthopedic surgeon, dated August 31, 2005. Dr. Hilton stated that review of appellant’s prior
medical treatment and arthroscopic pictures revealed he has chondromalacia, Grade 5, bone-onbone osteoarthritic changes within his knee. He reported that x-rays revealed severe
osteoarthritic changes in the right knee with joint space narrowing, squaring of the femoral
condyles and osteophyte production. Dr. Hilton recommended that appellant undergo injections
to relieve his symptoms within his knee and should consider a total knee arthroplasty in the
future. Moreover, after reviewing the records from Dr. Dolkas and Dr. Williams, as well as the
medical report of Dr. Simpson and Dr. Hilton opined that appellant’s tricompartmental
osteoarthritic changes were more likely than not secondary to his long-term walking with a load
over 27 years. Dr. Hilton concluded that it is medically improbable that appellant’s diagnosed
partial anterior ligament tear, which was treated and subsequently asymptomatic for 25+ years,
would not lead to osteoarthritic change.

2

Commencing on March 15, 2006 appellant underwent treatment for right knee pain.
Between March and May 2006, he had five Supartz injections. Supartz is injected directly into
the knee joint to restore the cushioning and lubricating properties of normal joint fluid.
By report dated April 19, 2006, Dr. Hilton stated that appellant reported his right knee
was doing well. On this particular date, appellant saw Dr. Hilton for his fifth Supartz injection.
Dr. Hilton noted that, due to the chronic nature of appellant’s osteoarthritis, he would most likely
continue to require anti-inflammatory medications, perhaps further Supartz injections and,
eventually, a total knee replacement. Regardless, he opined that appellant should return to full
duty without restriction. In a report dated November 1, 2006, Dr. Hilton stated that appellant
was planning to have a left knee total knee replacement operation in December 2006.
On July 23, 2007 the Office identified a conflict in medical opinion between
Dr. Simpson, the Office’s second opinion examiner, and Dr. Hilton, appellant’s treating
physician, as to whether appellant’s current right knee condition was causally related to his
accepted work-related injury and if so whether the work-related condition required further right
knee surgical treatment. It referred appellant and his file, together with an addendum of accepted
facts dated July 18, 2007 and a list of questions to Dr. Aubrey Swartz, a Board-certified
orthopedic surgeon.
By report dated August 8, 2007, Dr. Swartz reviewed appellant’s medical history and
reported findings of his review and physical examination. He stated that appellant’s right knee
condition, though temporarily aggravated by his work activities with the postal service, was not
caused by his employment. Rather, Dr. Swartz asserted that appellant’s right knee condition was
solely attributable to his nonindustrial injury in 1979, when he tore his anterior cruciate ligament
(ACL). He opined that appellant’s ACL tear led to degenerative changes in his right knee and
also to the complex degenerative tearing of the medial meniscus of his right knee. Moreover,
Dr. Swartz maintained that the precipitating event necessitating his most recent surgery was
when appellant tripped over his own shoelaces rather than an employment-related event.
Furthermore, he opined that a strain would not be expected to last more than a temporary period
of time and, therefore, appellant’s right knee condition was not a residual of the accepted injury,
right knee strain, but of the 1979 nonindustrial softball injury.
By letter dated September 5, 2007, the Office proposed to terminate appellant’s medical
benefits and wage-loss compensation. The basis of termination was its conclusion that
Dr. Swartz’ impartial medical report, established that appellant’s accepted condition of right
knee strain had ceased.
By decision dated October 23, 2007, the Office terminated appellant’s claim for medical
and wage-loss benefits.
By request dated January 15, 2008, appellant requested reconsideration. In support of his
request for reconsideration, he submitted a report from Dr. Hilton dated December 17, 2007.
Dr. Hilton did not indicate that he reexamined appellant prior to issuing this particular report.
Responding to Dr. Swartz’ findings, he reiterated that appellant had long-term damage, chronic
pain and joint stiffness due to severe and progressive osteoarthritis of the right knee. Dr. Hilton
argued that this conclusion was consistent with appellant’s lifting/carrying activities as a

3

letter/mail carrier for 29 years. He opined that appellant’s current symptoms are “more likely
than not to have been caused by his chronic repetitive industrial injury and duties.”
By decision dated April 21, 2008, the Office denied modification of its October 23, 2007
decision.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. The right to medical benefits for an accepted condition is not
limited to the period of entitlement to compensation for disability. To terminate authorization
for medical treatment, the Office must establish that appellant no longer has residuals of an
employment-related condition which require further medical treatment.1 The Office’s burden of
proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.2
Section 8123(a) of the Federal Employees’ Compensation Act provides that, if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary of Labor shall appoint a third physician who shall make
an examination.3 Where a case is referred to an impartial medical specialist for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper factual and medical background, must be given special weight.4
ANALYSIS
The Office accepted appellant’s claim on December 28, 2004 for a right knee strain. It
subsequently developed the medical evidence and determined that a conflict in medical opinion
arose between Dr. Hilton, appellant’s treating physician, and Dr. Simpson, an Office referral
physician, as to whether appellant still had residuals due to his accepted condition, knee strain,
and whether the accepted condition required further surgical treatment. To resolve this conflict,
the Office referred appellant to Dr. Swartz for an impartial medical opinion.
The Board finds the opinion of Dr. Swartz sufficiently well rationalized and based upon a
proper factual background such that it is entitled to special weight. On August 8, 2007
Dr. Swartz conducted a physical examination and review of appellant’s medical history. He
stated that although appellant’s right knee condition had been temporarily aggravated by his
work activities with the postal service, his current conditions were not causally related to the
knee strain because a strain would not be expected to last for more than a temporary period of
time.
1

Furman G. Peake, 41 ECAB 361 (1990).

2

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

3

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan),
45 ECAB 207 (1993).
4

See Roger Dingess, 47 ECAB 123 (1995); Glenn C. Chasteen, 42 ECAB 493 (1991).

4

Dr. Swartz explained that appellant’s right knee condition was causally related to his
nonindustrial softball injury which was diagnosed as an ACL tear in 1979. The root of
appellant’s right knee condition was that torn ACL, which was not surgically treated and allowed
to deteriorate over the years. Dr. Swartz stated that this nonindustrial injury led to degenerative
changes in the meniscus of appellant’s right knee as well as the complex degenerative tearing of
the medial meniscus. According to Dr. Swartz, the initial ACL injury in 1979 “set the stage” for:
degenerative arthritis; degeneration of the menisci; and rendered appellant susceptible to the
nonindustrial tear of the medial meniscus when he tripped over his shoe lace at home in 2004.
Appellant’s fall was not precipitated by skeletal instability; rather it was appellant’s own shoe
laces and gravity.
As Dr. Schwartz explained his conclusion that appellant’s accepted condition of right
knee strain had resolved and explained with medical rationale why his current right knee
condition was causally related to his nonemployment-related injury of 1979, the Board finds that
his report is entitled to special weight.
With his request for reconsideration appellant submitted an additional report from
Dr. Hilton, dated October 30, 2007, responding to Dr. Swartz’ evaluation. Dr. Hilton did not
reexamine appellant but rather merely restated his earlier conclusions which were the basis for
the Office’s finding of a conflict in the medical opinion evidence. Therefore, the Board finds
this rationale insufficient to create a new conflict. The Board finds that this report was
insufficient to overcome the weight accorded Dr. Swartz, the impartial medical specialist, whose
opinion was well rationalized and established that appellant’s employment-related residuals had
ceased.5 The Office, therefore, met its burden of proof to terminate appellant’s compensation
benefits effective October 23, 2007.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation effective October 23, 2007.

5

Kathryn E. Demarsh, 56 ECAB 677 (2005) (the reports from appellant’s physician reiterated his opinion on
disability and, as he was one side of the conflict resolved by the impartial medical specialist, the additional reports
were insufficient to create a new conflict as he essentially repeated his opinion).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 21, 2008 and October 23, 2007 are affirmed.
Issued: January 22, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

